Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000669
                                                      13-SEP-2012
                                                      08:03 AM




                       NO. SCPW-12-0000669


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                In Re LIVIA M. SCOTTO, Petitioner.




                       ORIGINAL PROCEEDING


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of (1) the documents submitted by

petitioner Livia M. Scotto (“Scotto”) on July 26, 2012, which

were filed as a petition for a writ of mandamus, (2) the August

6, 2012 order directing petitioner to pay the filing fee for the

original proceeding within ten days from the date of the order,

and the record herein, it appears that petitioner has failed to

pay the filing fee and, therefore, this court can dismiss her

petition pursuant to HRAP Rule 24(c).   Moreover, it appears that

even if petitioner paid the filing fee, her petition fails to

present any evidence or argument to warrant mandamus relief.      See

Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A

writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right


to relief and a lack of alternative means to redress adequately


the alleged wrong or obtain the requested action).    Accordingly, 


          IT IS HEREBY ORDERED that:   (1) to the extent


petitioner seeks judicial review of a federal court or federal


agency decision, it appears this court lacks jurisdiction to


consider that portion of the petition, see HRS § 602-5(a) (Supp.


2011); and (2) in all other respects, petitioner fails to


demonstrate a clear and indisputable right to relief and,


therefore, the petition is denied.


          DATED: Honolulu, Hawai'i, Sept. 13, 2012.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack





                               -2­